Name: Commission Regulation (EC) NoÃ 436/2006 of 16 March 2006 establishing the standard import values for determining the entry price of certain fruit and vegetables
 Type: Regulation
 Subject Matter: plant product;  prices
 Date Published: nan

 17.3.2006 EN Official Journal of the European Union L 80/1 COMMISSION REGULATION (EC) No 436/2006 of 16 March 2006 establishing the standard import values for determining the entry price of certain fruit and vegetables THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Commission Regulation (EC) No 3223/94 of 21 December 1994 on detailed rules for the application of the import arrangements for fruit and vegetables (1), and in particular Article 4(1) thereof, Whereas: (1) Regulation (EC) No 3223/94 lays down, pursuant to the outcome of the Uruguay Round multilateral trade negotiations, the criteria whereby the Commission fixes the standard values for imports from third countries, in respect of the products and periods stipulated in the Annex thereto. (2) In compliance with the above criteria, the standard import values must be fixed at the levels set out in the Annex to this Regulation, HAS ADOPTED THIS REGULATION: Article 1 The standard import values referred to in Article 4 of Regulation (EC) No 3223/94 shall be fixed as indicated in the Annex hereto. Article 2 This Regulation shall enter into force on 17 March 2006. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 16 March 2006. For the Commission J. L. DEMARTY Director-General for Agriculture and Rural Development (1) OJ L 337, 24.12.1994, p. 66. Regulation as last amended by Regulation (EC) No 386/2005 (OJ L 62, 9.3.2005, p. 3). ANNEX to Commission Regulation of 16 March 2006 establishing the standard import values for determining the entry price of certain fruit and vegetables (EUR/100 kg) CN code Third country code (1) Standard import value 0702 00 00 052 111,7 204 59,2 212 102,0 624 120,2 999 98,3 0707 00 05 052 144,9 068 143,9 204 36,3 999 108,4 0709 90 70 052 130,9 204 52,2 999 91,6 0805 10 20 052 66,1 204 42,8 212 50,4 220 49,7 400 60,5 448 37,8 512 33,1 624 62,2 999 50,3 0805 50 10 052 74,2 624 63,9 999 69,1 0808 10 80 388 94,2 400 118,7 404 102,0 512 75,7 524 76,3 528 84,9 720 91,5 999 91,9 0808 20 50 388 82,4 400 74,8 512 70,0 528 67,0 720 60,4 999 70,9 (1) Country nomenclature as fixed by Commission Regulation (EC) No 750/2005 (OJ L 126, 19.5.2005, p. 12). Code 999 stands for of other origin.